Case 1:19-cv-10527-IT Document 29-1 Filed 07/08/19 Page 1 of 4




                      EXHIBIT A
         Case 1:19-cv-10527-IT Document 29-1 Filed 07/08/19 Page 2 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                    )
 JEAN REGIS and VERLANDE REGIS, on                  )
 their own behalf and on behalf of heir minor       )
 children, M, J, and H,                             )
                                                    )
                                                        Civil Action No.
                      Plaintiffs,                   )
                                                        1:19-cv-10527-IT
                                                    )
 v.                                                 )
                                                    )
 WILLIAM GROSS, WILLIAM FEENEY,                     )
 MATTHEW PIEROWAY, JOHN DOES 1-10,                  )
 and THE CITY OF BOSTON,                            )
                                                    )
                      Defendants.                   )
                                                    )

                                    [Proposed] Scheduling Order


TALWANI, D.J.

This Scheduling Order is intended to provide a reasonable timetable for discovery and
motion practice in order to help ensure a fair and just resolution of this matter without
undue expense or delay.

Timetable for Discovery and Motion Practice

Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule 16.1(f), it
is hereby ORDERED that:

1.      Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) and by
this court’s Notice of Scheduling Conference must be completed by August 1, 2019.

2.      Amendments to Pleadings. Except for good cause shown, no motions seeking
leave to add new parties or to amend the pleadings to assert new claims or defenses
may be filed after January 15, 2020.
           Case 1:19-cv-10527-IT Document 29-1 Filed 07/08/19 Page 3 of 4




3.     Fact Discovery – Interim Deadlines.

      a.      All requests for production of documents and interrogatories must be
              served by November 1, 2019.

      b.       All requests for admission must be served by March 2, 2020.

      c.      All depositions, other than expert depositions, must be completed by May
              1, 2020.

4.          Fact Discovery – Final Deadline. All discovery, other than expert
discovery, must be completed by June 1, 2020.

5.    Status Conference. A status conference will be held on               .

6.     Expert Discovery. The Court and the parties shall address the timing of expert
discovery at the __________ status conference, including whether expert discovery is
required prior to the filing and resolution of dispositive motions.

7.    Dispositive Motions. The Court and the parties shall address the timing
dispositive motions at the __________ status conference, including whether expert
discovery is required prior to the filing and resolution of dispositive motions

8.      Initial Pretrial Conference. An initial pretrial conference will be held on
__________at ____ a.m./p.m. The parties shall prepare and submit a pretrial
memorandum in accordance with Local Rule 16.5(d) five business days prior to the date
of the conference.

Procedural Provisions

9.     Extension of Deadlines. Motions to extend or modify deadlines will be granted
only for good cause shown. All motions to extend shall contain a brief statement of the
reasons for the request; a summary of the discovery, if any, that remains to be taken;
and a specific date when the requesting party expects to complete the additional
discovery, join other parties, amend the pleadings, or file a motion.

10. Motions to Compel or Prevent Discovery. Except for good cause shown, motions to
compel discovery, motions for protective orders, motions to quash, motions to strike
discovery responses, and similar motions must be filed no later than seven days after
the close of fact discovery or the close of expert discovery, whichever deadline is
         Case 1:19-cv-10527-IT Document 29-1 Filed 07/08/19 Page 4 of 4



relevant. If additional discovery is compelled by the court after the relevant deadline
has passed, the court may enter such additional orders relating to discovery as may be
appropriate.

11.    Status Conferences. The court has scheduled a status conference after (or close to)
the close of fact discovery for case management purposes. Any party who reasonably
believes that a status conference will assist in the management or resolution of the case
may request one from the court upon reasonable notice to opposing counsel.

12.     Additional Conferences. Upon request of counsel, or at the court’s own
initiative, additional case‐management or status conferences may be scheduled.

13.     Early Resolution of Issues. The court recognizes that, in some cases, early
resolution of one or more preliminary issues may remove a significant impediment
to settlement or otherwise expedite resolution of the case. Counsel are encouraged to
confer and jointly advise the court of any such issues.

14.   Pretrial Conference. Lead trial counsel are required to attend any pretrial
conference.

15.    Discovery Disputes. In the event the parties encounter a discovery dispute, they
are encouraged to request a hearing or telephone conference with the court before filing
a discovery motion.




SO ORDERED




_____________________
